Opinion of .the Court. The report of the commissioners ap--pointed on an insolvent estate, made on matters cognizable by them, has all the effects of a judgment.
The effect of a judgment on the rights of the parties, does not depend on the mode of executing that judgment, as an award merges all claims submitted, and is equally conclusive with the judgment of a court of record, though no execution can issue to enforce the award.
By the act of 1798, all mutual claims may be submitted to the commissioners, and they shall adjust the same and report the balance; thus jurisdiction is given to them over such mutual claims, and they must necessarily adjudicate upon all the claims upon both sides, and their decision must be conclusive. It cannot be in the power of the administrator or executor to bring an action on the original demand in favor of the estate, and thus try over again the questions decided by the commissioners. If there are numerous claims in favor of the estate, and a small balance found due the estate, which claim shall the administrator sue, and which shall be merged ?
The only plain and feasible rule must be, to -consider the report of the commissioners as an adjudication conclusive upon both parties, and the balance in the nature of a judgment, and to be enforced by action, as an award would be, or as a judgment, after one year from its rendition, when action of debt is brought.
Judgment, that plea in bar is sufficient.